The offense is theft of hogs; the punishment, confinement in the penitentiary for two years.
The transcript filed in this court on February 27, 1932, shows that the motion for new trial was overruled November 5, 1931, and appellant sentenced on the same date. In this transcript is an amended motion for new trial which appears to have been filed on December 5, 1931. The recognizance found in the transcript has no date, and there is nothing in the record by which we may ascertain when same was entered into. On May 4, 1932, a supplemental transcript was filed in this court. In this transcript it appears that the motion for new trial was overruled December 5, 1931, and notice of appeal given on the same date. The sentence shown in said supplemental transcript bears date December 5, 1931. The entries made on the court's trial docket are brought forward in the supplemental transcript. These entries fail to show the date of the recognizance. As far as the record reflects the matter, the recognizance might have been entered into before notice of appeal was given. In the state of the record we are unable to determine whether the recognizance was entered into at the proper time. Hence it becomes our duty to dismiss the appeal. Gerlach v. State, 115 Tex.Crim. Rep., 29 S.W.2d 349; Roth v. State, 115 Tex.Crim. Rep., 27 S.W.2d 183.
Appellant is granted fifteen days from this date in which to perfect his appeal.
The appeal is dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 37 
                 ON MOTION TO REINSTATE APPEAL.